EQUITY relieves against mistakes, as well as against fraud, in a deed or other written contract; and parol evidence is admissible to prove the mistake, though it be denied in the answer. Gillespie et ux. v. Moon, 2 Johns. C. R. 585. But equity will not interpose in such case, unless there be the clearest and most satisfactory proof of the mistake and of the agreement between the parties. Lyman v. The United Ins. Co., Id. 630.
The notice to a purchaser of a previous unrecorded conveyance for the land is not binding, unless it be given by a person interested in the property, and in the course of the treaty for the purchase. A purchaser will not be bound by notice in a previous transaction which he may have forgotten. Sugd. on Vend. 490.